—Judgment unanimously affirmed. Memorandum: The record supports County Court’s determination that defendant violated a condition of the sentencing commitment. Because defendant failed to fulfill a condition of the sentencing commitment, the court was not bound by it and could impose a greater sentence without providing defendant an opportunity to withdraw his plea (see, People v Parsons, 210 AD2d 901, lv denied 85 NY2d 941). The enhanced sentence is not unduly harsh or severe. (Appeal from Judgment of Monroe County Court, Marks, J.— Assault, 2nd Degree.) Present—Green, J. P., Lawton, Callahan, Doerr and Davis, JJ.